


Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT




THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
made and entered into as of June 27, 2014 by and among ORION MARINE GROUP, INC.,
a Delaware corporation (the “Borrower”); each of the Lenders which is a party to
the Credit Agreement (as defined below) (individually, a “Lender” and,
collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, acting
as administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).


RECITALS


A.The Borrower, the Lenders and the Administrative Agent executed and delivered
that certain Credit Agreement dated as of June 25, 2012, as amended by
instrument dated as of April 30, 2013. Said Credit Agreement, as amended,
supplemented and restated, is herein called the “Credit Agreement”. Any
capitalized term used in this Amendment and not otherwise defined shall have the
meaning ascribed to it in the Credit Agreement.


B.The Borrower, the Lenders and the Administrative Agent desire to amend the
Credit Agreement in certain respects.


NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and further good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, the Lenders and the Administrative Agent do hereby agree as follows:


SECTION 1. Amendments to Credit Agreement.


(a)A new definition of “Fixed Charge Coverage Ratio” is hereby added to Section
1.01 of the Credit Agreement, such new definition to read in its entirety as
follows:


“Fixed Charge Coverage Ratio” means, as of any day, the ratio of (a) EBITDA for
the 12 months ending on such date minus the greater of (i) Maintenance Capital
Expenditures for such period or (ii) $5,000,000 to (b) Fixed Charges for such
12-month period, determined in each case on a consolidated basis for Borrower
and its Subsidiaries.


(b)A new definition of “Fixed Charges” is hereby added to Section 1.01 of the
Credit Agreement, such new definition to read in its entirety as follows:


“Fixed Charges” means (without duplication), for any period, (a) Debt Service
for such period, plus (b) taxes paid in cash during such period plus (c)
one-fifth of the aggregate outstanding amount (as of the date of calculation of
the Fixed Charge Coverage Ratio) of the aggregate principal amount of Loans.


(c)The definition of “Revolving Maturity Date” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read in its entirety as follows:


“Revolving Maturity Date” means June 30, 2015.




--------------------------------------------------------------------------------






(d)The definition of “Term Loan Maturity Date” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read in its entirety as follows:


“Term Loan Maturity Date” means June 30, 2015.


(e)Section 5.13 of the Credit Agreement is hereby amended to read in its
entirety as follows:


SECTION 5.13. Financial Covenants. The Borrower will have and maintain:


(a)Fixed Charge Coverage Ratio - a Fixed Charge Coverage Ratio of not less than
1.50 to 1.00 at all times.




times.
(b)
Leverage Ratio - a Leverage Ratio of not greater than 2.50 to 1.00 at all



(a)Section 6.15 of the Credit Agreement is hereby amended to be in its entirety
as follows:


SECTION 6.15. Profitability Covenant. Borrower will not have nor suffer to exist
(i) a consolidated quarterly loss of greater than $3,250,000 for the second
fiscal quarter 2014 or (ii) a consolidated net loss for Borrower and its
Subsidiaries in respect of any four consecutive fiscal quarter periods
(commencing with the third fiscal quarter of 2014).


(b)Exhibit B to the Credit Agreement is hereby amended to be identical to
Exhibit B attached hereto.


SECTION 2. Ratification. Except as expressly amended by this Amendment, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect. None of the rights, title and interests existing and to exist under the
Credit Agreement are hereby released, diminished or impaired, and the Borrower
hereby reaffirms all covenants, representations and warranties in the Credit
Agreement.


SECTION 3. Expenses. The Borrower shall pay to the Administrative Agent all
reasonable fees and expenses of its legal counsel incurred in connection with
the execution of this Amendment.


SECTION 4. Certifications. The Borrower hereby certifies that after the
effectuation of this Amendment (a) no event has occurred and is continuing which
would reasonably be
expected to have a Material Adverse Effect and (b) no Default or Event of
Default has occurred and is continuing.


SECTION 5. Miscellaneous. This Amendment (a) shall be binding upon and inure to
the benefit of the Borrower, the Lenders and the Administrative Agent and their
respective successors, assigns, receivers and trustees; (b) may be modified or
amended only by a writing signed by the required parties; (c) shall be governed
by and construed in accordance with the laws of the State of Texas and the
United States of America; (d) may be executed in several counterparts by the
parties hereto on separate counterparts, and each counterpart, when so executed
and delivered, shall constitute an original agreement, and all such separate
counterparts shall constitute but one and the same agreement and (e) together
with the other Loan Documents, embodies the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, consents and understandings relating to such subject matter.
The headings herein shall be accorded no significance in interpreting this
Amendment.






--------------------------------------------------------------------------------




         NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02


THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND ALL OTHER LOAN DOCUMENTS
EXECUTED BY ANY OF THE PARTIES PRIOR HERETO OR SUBSTANTIALLY CONCURRENTLY
HEREWITH CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[Signature Pages Follow]


IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
caused this Amendment to be signed by their respective duly authorized officers,
effective as of the date first above written.


ORION MARINE GROUP, INC.,
a Delaware Corporation


By: /s/ Christopher J. DeAlmeida
Name: Christopher J. DeAlmeida
Title: Vice President & Chief Financial Officer
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent and as a Lender


By: /s/ Timothy P. Gebauer
Timothy P. Gebauer,
Vice President


The undersigned hereby join in this Amendment to evidence their consent to
execution by the Borrower of this Amendment, to agree to be bound by the
provisions of this Amendment to the extent applicable to the undersigned, to
confirm that each Loan Document now or previously executed by the undersigned
applies and shall continue to apply to the Credit Agreement, as amended hereby,
to acknowledge that without such consent and confirmation, Lenders would not
execute this Amendment and to join in the notice pursuant to Tex. Bus. & Comm.
Code §26.02 set forth above.


OCGP, LLC, a Texas limited liability company, OCLP, LLC, a Nevada limited
liability company, KFMSLP, LLC, a Nevada limited liability company, INDUSTRIAL
CHANNEL AND DOCK
COMPANY, a Texas corporation, COMMERCIAL CHANNEL AND DOCK COMPANY, a Texas
corporation


By: /s/ Christopher J. DeAlmeida
Name: Christopher J. DeAlmeida
Title: Vice President & Chief Financial Officer




--------------------------------------------------------------------------------




ORION ADMINISTRATIVE SERVICES, INC., a
Texas corporation, ORION MARINE CONTRACTORS, INC., a Delaware corporation, ORION
MARINE CONSTRUCTION, INC., a
Florida corporation, INDUSTRIAL CHANNEL AND DOCK COMPANY, a Texas corporation,
COMMERCIAL CHANNEL AND DOCK
COMPANY, a Texas corporation, MISENER MARINE CONSTRUCTION, INC., a Georgia
corporation, SCHNEIDER E&C COMPANY, INC., a Florida corporation


By: /s/ Christopher J. DeAlmeida
Name: Christopher J. DeAlmeida
Title: Vice President & Chief Financial Officer


ORION CONSTRUCTION LP, a Texas limited partnership
By: OCGP, LLC, a Texas limited liability company, its sole General Partner
By: /s/ Christopher J. DeAlmeida
Name: Christopher J. DeAlmeida
Title: Vice President & Chief Financi al Officer
   
F. MILLER CONSTRUCTION, LLC, a Louisiana limited liability company
By: /s/ Christopher J. DeAlmeida
Name: Christopher J. DeAlmeida
Title: Vice President & Chief Financial Officer




SSL SOUTH, LLC, a Florida limited liability company
By: /s/ Christopher J. DeAlmeida
Name: Christopher J. DeAlmeida
Title: Vice President & Chief Financial Officer




CBP PROPERTIES, LLC,
a Texas limited liability company


By: /s/ Christopher J. DeAlmeida
Name: Christopher J. DeAlmeida
Title: Vice President & Chief Financial Officer




--------------------------------------------------------------------------------




























[Signature Page for Second Amendment to Credit Agreement]


HOU:0050320/00182: l736599v2


EXHIBIT B


(Compliance Certificate - Attached)


COMPLIANCE CERTIFICATE




The undersigned hereby certifies that he or she is the    of ORION MARINE GROUP,
INC., a Delaware corporation (the “Borrower”), and that as such he or she is
authorized to execute this certificate on behalf of the Borrower pursuant to the
Credit Agreement (the “Agreement”) dated as of June 25, 2012, by and among
Borrower, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, and
the lenders therein named; and that a review has been made under his or her
supervision with a view to determining whether the Loan Parties have fulfilled
all of their respective obligations under the Agreement, the Notes and the other
Loan Documents; and further certifies, represents and warrants that to his or
her knowledge (each capitalized term used herein having the same meaning given
to it in the Agreement unless otherwise specified):


(a)The financial statements delivered to the Administrative Agent concurrently
with this Compliance Certificate have been prepared in accordance with GAAP
consistently followed throughout the period indicated and fairly present the
financial condition and results of operations of the applicable Persons as at
the end of, and for, the period indicated (subject, in the case of quarterly
financial statements, to normal changes resulting from year-end adjustments and
the absence of certain footnotes).


(b)No Default or Event of Default has occurred and is continuing. In this
regard, the compliance with the provisions of Sections 5.13 and 6.15 as of the
effective date of the financial statements delivered to the Administrative Agent
concurrently with this Compliance Certificate is as follows:


(i)
Section 5.13(a) - Fixed Charge Coverage Ratio



Actual    Required


     to 1.00    1.50 to 1.00


(ii)
Section 5.13(b) - Leverage Ratio







--------------------------------------------------------------------------------




Actual    Required


     to 1.00    2.50 to 1.00


(iii)
The attachment hereto sets forth an analysis of compliance/non-compliance with
the negative covenants set forth in the Credit Agreement (the pertinent
provisions of the Credit Agreement are included at the end of the attachment).





(c)There has been no change in GAAP or in the application thereof since the
Effective Date which would reasonably be expected to affect the calculation of
the financial covenants set forth in the Agreement or, if any such change has
occurred, the effects of such




EXHIBIT B
change on the financial statements of the respective Loan Parties are specified
on an attachment hereto.


(d)Since the date of the Agreement, no event has occurred which would be
reasonably likely to have a Material Adverse Effect.


DATED as of    , 201    .











--------------------------------------------------------------------------------



[SIGNATURE OF AUTHORIZED OFFICER]
























































--------------------------------------------------------------------------------




























EXHIBIT B


2




Borrower Negative Covenants:
SectionCovenant
In Compliance
 
6.01
Indebtedness
Yes
No
6.02
Liens
Yes
No
6.03
Fundamental Changes
Yes
No
6.04
Investments, Loans, Advances and Guarantees
Yes
No
6.05
Asset Sales
Yes
No
6.06
Sales and Leaseback Transactions
Yes
No



Attachment to Exhibit B - Negative Covenant Compliance












6.07
Swap Agreements
Yes
 
No
6.08
Restricted Payments
Yes
 
No
6.09
Transactions with Affliates
Yes
 
No
6.10
Restrictive Paymentes
Yes
 
No
6.11
Amendment of Material Documents
Yes
 
No









Attachment to Exhibit B - Negative Covenant Compliance




6.12
Additional Subsidiaries
Yes
 
6.13
Property of Foreign Subsidiaries
Yes
 
6.14
Acquisitions
Yes
 
6.15
Profitability Covenant
Yes
 







--------------------------------------------------------------------------------








































Attachment to Exhibit B - Negative Covenant Compliance




